UNITED STATES COURT OF APPEALS
Filed 1/6/97
                            FOR THE TENTH CIRCUIT



    LEON HILL,

               Plaintiff-Appellant,

    v.                                                 No. 96-7046
                                                   (D.C. No. CV-95-195)
    SHIRLEY S. CHATER, Commissioner                    (E.D. Okla.)
    of Social Security, *

               Defendant-Appellee.




                            ORDER AND JUDGMENT **



Before EBEL and HENRY, Circuit Judges, and DOWNES, *** District Judge.




*
      Effective March 31, 1995, the functions of the Secretary of Health and
Human Services in social security cases were transferred to the Commissioner of
Social Security. P.L. No. 103-296. In the text we refer to the Secretary because
she was the appropriate party at the time of the underlying administrative
decision.
**
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
***
       Honorable William F. Downes, District Judge, United States District Court
for the District of Wyoming, sitting by designation.
      After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34 (f) and 10th Cir. R. 34.1.9. The case is

therefore ordered submitted without oral argument.

      Claimant Leon Hill appeals from the district court’s order affirming the

denial of his application for supplemental security income benefits by the

Secretary of Health and Human Services (Secretary). After his claim was denied

administratively, a hearing was held before an administrative law judge (ALJ)

who denied benefits at step four of the five-step sequential evaluation process.

See Williams v. Bowen, 844 F.2d 748, 750-51 (10th Cir. 1988)(discussing five

steps). The ALJ concluded that claimant could perform his past work as a bus

driver. The Appeals Council denied review. The district court adopted the

magistrate judge’s recommendation to uphold the Secretary’s decision, and

claimant now appeals to this court. We affirm.

      We review the Secretary’s decision to determine whether the findings of

fact are supported by substantial evidence based on the entire record, and to

ascertain whether she applied the correct legal standards. Castellano v. Secretary

of Health & Human Servs., 26 F.3d 1027, 1028 (10th Cir. 1994). Substantial

evidence is “‘such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.’” Soliz v. Chater, 82 F.3d 373, 375 (10th Cir.


                                         -2-
1996)(quoting Richardson v. Perales, 402 U.S. 389, 401 (1971)(further quotation

omitted)). We do not reweigh the evidence. Hamilton v. Secretary of Health &

Human Servs., 961 F.2d 1495, 1498 (10th Cir. 1992).

      Claimant alleges disability due to pain in his back, chest and shoulder,

numbness and weakness in his left hand and leg, memory deficits and other

residuals of a mild stroke. He maintains the ALJ committed the following errors

in arriving at the decision to deny him benefits: (1) the ALJ did not obtain a

consultative evaluation of claimant’s arm impairment, (2) the ALJ improperly

evaluated claimant’s credibility and failed to link the testimony to the other

evidence, (3) the ALJ’s evaluation of claimant’s residual functional capacity was

flawed, and (4) the ALJ erred in characterizing claimant’s past work as light work

because the Dictionary of Occupational Titles lists bus driver as medium work.

      Claimant maintains that a consultative evaluation was necessary to evaluate

his arm impairment. Relying on the reports of the consulting physician and the

psychological tester, he claims that the evidence available to the ALJ was

inadequate to ascertain the extent of his manipulative impairment. The consulting

physician stated that claimant’s “grip strength was slightly decreased on the left.”

Appellant’s app. vol. II at 98 (emphasis added). The psychological tester noted

that claimant’s hands trembled significantly during the psychological testing. The

ALJ did not credit as medical evidence the tester’s observation that claimant’s


                                         -3-
hands trembled because the tester was not a physician, and the medical evidence

did not support a finding that claimant’s hands or arms were significantly

impaired. The ALJ gave specific, legitimate reasons for rejecting the tester’s

remarks about claimant’s manipulative problems. Cf. Miller v. Chater, 99 F.3d

972, 976 (10th Cir. 1996)(ALJ must give specific, legitimate reasons for rejecting

treating physician’s opinion). Because the medical evidence from the consulting

physician was adequate to evaluate claimant’s condition, the ALJ was not

required to obtain a consultative evaluation of claimant’s arms and hands. Cf.

20 C.F.R. § 404.1512(e)(where medical evidence is inadequate to determine

whether claimant is disabled, additional information will be sought).

      Claimant next asserts that the ALJ improperly assessed his credibility

because the ALJ failed to link his conclusion to the evidence. Claimant produced

medical evidence to establish that he suffered from a pain-producing impairment;

therefore, the ALJ was required to evaluate his subjective complaints of disabling

pain, and to “decide whether he believe[d them].” Kepler v. Chater, 68 F.3d 387,

391 (10th Cir. 1995)(quotation omitted). In evaluating a claimant’s pain, an ALJ

should consider factors such as

      the levels of medication and their effectiveness, the extensiveness of
      the attempts (medical or nonmedical) to obtain relief, the frequency
      of medical contacts, the nature of daily activities, subjective
      measures of credibility that are peculiarly within the judgment of the
      ALJ, the motivation of and relationship between the claimant and


                                        -4-
      other witnesses, and the consistency or compatibility of nonmedical
      testimony with objective medical evidence.

Id. (quotations omitted).

      Here, the ALJ considered the relevant factors, noting that the medical

evidence indicated that claimant’s chest pains responded to medication, he had

full function of his upper extremities, he had no neurological deficits or muscle

weakness, he had only mild to moderate degenerative spinal disease, and there

was no evidence of considerable progressive changes in his back condition. The

ALJ also noted that claimant had not required extensive medical treatment since

1986, and did not require prescription medications. In addition, the ALJ

considered claimant’s daily activities. Under the circumstances, we will defer to

the ALJ’s credibility determination. Gay v. Sullivan, 986 F.2d 1336, 1339 (10th

Cir. 1993).

      Next we address claimant’s argument that the ALJ’s evaluation of his

residual functional capacity (RFC) was flawed. In addition to the arguments

discussed above regarding evaluation of his manipulative impairment and his

credibility, claimant asserts that the ALJ failed to point to specific evidence to

support his finding that claimant retains the RFC for light work with occasional

medium exertion job functions. On the contrary, the ALJ’s review of the

testimony and documentary evidence demonstrates substantial evidence to support

the RFC determination.

                                          -5-
      Finally, we address claimant’s argument that the ALJ erred in

characterizing claimant’s past work as light work, contrary to the classification in

the Dictionary of Occupational Titles. Claimant bears the burden to show that he

cannot perform his particular former job or his former occupation as generally

performed throughout the national economy. Andrade v. Secretary of Health &

Human Servs., 985 F.2d 1045, 1051 (10th Cir. 1993); Social Security Ruling

82-61. The ALJ determined that claimant could perform his specific job as a bus

driver. Therefore, the ALJ was not bound by the classification of bus driver in

the Dictionary of Occupational Titles.

      We have carefully reviewed the record and we have considered claimant’s

arguments in light of the record. We conclude that substantial evidence supports

the determination that claimant could perform his past work as a bus driver, and

therefore, he was not disabled within the meaning of the Social Security Act.

      The judgment of the United States District Court for the Eastern District of

Oklahoma is AFFIRMED.



                                                    Entered for the Court



                                                    Robert H. Henry
                                                    Circuit Judge



                                         -6-
-7-